Roane J.
It is unnecessary to consider the errors stated in the petition for the supersedeas, though at present I do not think there is any weight in them. The only question is, whether the writ of supersedeas improvidently issued or not?
A supersedeas is one mode pointed out by our law, by which the record of an Inferior Court may be removed into a Superior Court, and the propriety of the judgment there examined. But there must be a judgment of the Inferior Court; this is apparent from a view of all the laws upon that subject, and' particularly of that which directs the Superior Court, upon a reversal, to give such judgment as the Inferior Court ought to have given.
This case was assimilated by the counsel for the appellant, to an award of execution upon a forthcoming bond, in which case a supersedeas might properly issue. But in that case there is a judgment of the Court, or an award of execution in nature of a judgment. If the bond in question be faulty, the party might have moved the County Court to quash it, as well as the execution issued upon it, and the opinion of the Court upon such motion might, if erroneous, have been corrected by a Superior Court upon a supersedeas; but in this case there was no judgment to supersede.
The Court affirmed the judgment of the District Court.(1)

(1) Hite’s heirs v. Wilson & Dunlap, 2 Hen. & Munf. 287.